Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2021 has been placed in record and considered by the examiner.

Status of the Claims
This office action considers claims 1-7 and 9-30 are pending for prosecution.
Claim 8 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE CLAIM:
1.	(Currently Amended) A decentralized system for security and access control associated with digital content, the system comprising:
	a memory device; and
	one or more processors in communication with the memory device, the one or more processors configured to execute a software stack to provide a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, each fabric node having a respective address and being configured to communicate with other fabric nodes a digital content stored in the overlay network, the content object parts configured to be processed to produce the digital content for output at a client of the overlay network, the one or more processors configured to:
		record, in a ledger identifying the addresses of the fabric nodes of the overlay network, a transaction encrypted with a private key of the client, the transaction being identified by a transaction identifier (ID), the private key being part of a public/private key pair representing an account of the client on the ledger,
		invoke, in association with the transaction, a digital contract representing one or more terms of access for at least a portion of the digital content stored in the overlay network,
provide, to the client, the transaction ID,
		obtain, from the client, an authorization token comprising the transaction ID, and
		provide, based on the authorization token, controlled client access to at least the portion of the digital content, the controlled client access to at least the portion of the digital content being governed by at least the one or more terms of access represented by the digital contract invoked in association with the transaction.

2.	(Original) The system of claim 1, wherein the transaction is recorded in the ledger using one or more operations of the software stack.

3.	(Original) The system of claim 1, wherein the ledger is implemented in a blockchain.

4.	(Currently Amended) The system of claim 1, wherein the ledger is configured to provide one or more of:
	executing access control logic for users to read and write digital content comprising the digital content in the overlay network,
	recording access operations on digital content stored in the overlay network,
	providing a trusted reference for different versions of a content object and a respective verification hash for each version, or
enforcing terms in contract execution between or among entities having addresses identified in the ledger.

5.	(Original) The system of claim 1, wherein the ledger is configured to maintain an ordered list of transactions, each transaction associated with one or more of: a state change in an account, a state change in a contract, a transfer of value, or a blockchain event. 

6.	(Original) The system of claim 1, wherein the digital contract is implemented, at least in part, as code executable by the transaction. 

7.	(Currently Amended) The system of claim 1, wherein the digital contract is identified by a contract address associated with an ID of the digital content stored in the overlay network.

8.	(Canceled)

9.	(Currently Amended) The system of claim 1, wherein the authorization token comprising the transaction ID is configured to be used to make an authorized call of an application programming interface (API) of the overlay network to access at least the portion of the digital content as permitted by the transaction associated with invocation of the digital contract.

10.	(Currently Amended) The system of claim 1, the one or more processors further configured to:
 	record a hash uniquely identifying at least the portion of the digital content as a transaction in the ledger by executing a method on the digital contract in response to an update to any portion of the digital content.

11.	(Original) The system of claim 1, wherein the transaction is configured to store a proof of updated content for verification.

12.	(Currently Amended) A non-transitory computer-readable medium storing program code to be executed by one or more processors, the program code comprising instructions configured to cause:
	providing a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, each fabric node having a respective address and being configured to communicate with other fabric nodes a digital content stored in the overlay network, the content object parts configured to be processed to produce the digital content for output at a client of the overlay network;
	recording, in a ledger identifying the addresses of the fabric nodes of the overlay network, a transaction encrypted with a private key of the client, the transaction being identified by a transaction identifier (ID), the private key being part of a public/private key pair representing an account of the client on the ledger;
	invoking, in association with the transaction, a digital contract representing one or more terms of access for at least a portion of the digital content stored in the overlay network;
providing, to the client, the transaction ID;
	obtaining, from the client, an authorization token comprising the transaction ID; and
	providing, based on the authorization token, controlled client access to at least the portion of the digital content, the controlled client access to at least the portion of the digital content being governed by at least the one or more terms of access represented by the digital contract invoked in association with the transaction.

13.	(Original) The non-transitory computer-readable medium of claim 12, wherein the transaction is recorded in the ledger using one or more operations of a software stack.

14.	(Original) The non-transitory computer-readable medium of claim 12, wherein the ledger is implemented in a blockchain.

15.	(Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the ledger is configured to provide one or more of:
	executing access control logic for users to read and write digital content comprising the digital content in the overlay network,
	recording access operations on digital content stored in the overlay network,
	providing a trusted reference for different versions of a content object and a respective verification hash for each version, or
enforcing terms in contract execution between or among entities having addresses identified in the ledger.

16.	(Original) The non-transitory computer-readable medium of claim 12, wherein the ledger is configured to maintain an ordered list of transactions, each transaction associated with one or more of: a state change in an account, a state change in a contract, a transfer of value, or a blockchain event. 

17.	(Original) The non-transitory computer-readable medium of claim 12, wherein the digital contract is implemented, at least in part, as code executable by the transaction. 

18.	(Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the digital contract is identified by a contract address associated with an ID of the digital content stored in the overlay network.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the authorization token comprising the transaction ID is configured to be used to make an authorized call of an application programming interface (API) of the overlay network to access at least the portion of the digital content as permitted by the transaction associated with invocation of the digital contract.

20.	(Currently Amended) The non-transitory computer-readable medium of claim 12, the instructions further configured to cause:
 	recording a hash uniquely identifying at least the portion of the digital content as a transaction in the ledger by executing a method on the digital contract in response to an update to any portion of the digital content.

21.	(Original) The non-transitory computer-readable medium of claim 12, wherein the transaction is configured to store a proof of updated content for verification.

22.	(Currently Amended) A method comprising:
	providing a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, each fabric node having a respective address and being configured to communicate with other fabric nodes a digital content stored in the overlay network, the content object parts configured to be processed to produce the digital content for output at a client of the overlay network;
	recording, in a ledger identifying the addresses of the fabric nodes of the overlay network, a transaction encrypted with a private key of the client, the transaction being identified by a transaction identifier (ID), the private key being part of a public/private key pair representing an account of the client on the ledger;
	invoking, in association with the transaction, a digital contract representing one or more terms of access for at least a portion of the digital content stored in the overlay network;
providing, to the client, the transaction ID;
	obtaining, from the client, an authorization token comprising the transaction ID; and
	providing, based on the authorization token, controlled client access to at least the portion of the digital content, the controlled client access to at least the portion of the digital content being governed by at least the one or more terms of access represented by the digital contract invoked in association with the transaction.

23.	(Original) The method of claim 22, wherein the transaction is recorded in the ledger using one or more operations of a software stack.

24.	(Original) The method of claim 22, wherein the ledger is implemented in a blockchain.

25.	(Currently Amended) The method of claim 22, wherein the ledger is configured to provide one or more of:
	executing access control logic for users to read and write digital content comprising the digital content in the overlay network,
	recording access operations on digital content stored in the overlay network,
	providing a trusted reference for different versions of a content object and a respective verification hash for each version, or
enforcing terms in contract execution between or among entities having addresses identified in the ledger.

26.	(Original) The method of claim 22, wherein the ledger is configured to maintain an ordered list of transactions, each transaction associated with one or more of: a state change in an account, a state change in a contract, a transfer of value, or a blockchain event. 

27.	(Original) The method of claim 22, wherein the digital contract is implemented, at least in part, as code executable by the transaction. 

28.	(Currently Amended) The method of claim 22, wherein the digital contract is identified by a contract address associated with an ID of the digital content stored in the overlay network.

29.	(Currently Amended) The method of claim 22, wherein the authorization token comprising the transaction ID is configured to be used to make an authorized call of an application programming interface (API) of the overlay network to access at least the portion of the digital content as permitted by the transaction associated with invocation of the digital contract.

30.	(Currently Amended) The method of claim 22, further comprising:
 	recording a hash uniquely identifying at least the portion of the digital content as a transaction in the ledger by executing a method on the digital contract in response to an update to any portion of the digital content.



Allowable Subject Matter
Claims 1-7 and 9-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to a system, a computer program product, and a method for ingesting, managing and distributing digital content using a decentralized content fabric in an overlay network situated in an application layer on top of a networking layer, generating consumable media from the digital contents using a digital contract stored in a blockchain to present the consumable media to a requesting client with low latency and consistent high bandwidth, so that delivery of digital content to the client is improved in comparison with conventional content delivery systems and techniques, allowing media to be distributed globally at high efficiency and low cost using a self-scaling via a trustless security model benefitting content owners, viewers, sponsors and infrastructure suppliers.    

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.
Applicant’s independent claim 1 recites, inter alia, a decentralized system for security and access control associated with digital content, the system comprising a particular combination of elements, specifically “….software stack to provide a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, each fabric node having a respective address and being configured to communicate with other fabric nodes to manage a plurality of content object parts representing a digital content stored in the overlay network, the content object parts configured to be processed to produce the digital content for output at a client of the overlay network; ..”.

Prior arts, LECCUK (US20190334904, of record, Fig. 1, Fig. 2, Fig. 6, Para [0032, 0036, 0041-0047, 0060, 0064, 0066-0071, 0127, 0130), and GRAY (US20190325044, of IDS, Para [0001, 0044, 0057-0058, 0100]) and WANG (US20190370806, of record, Para [0076-0077, 0081, 0083, 0104]) teach all limitations of amended claim 1 except the limitation cited above.
Another prior art, identified but not used, SEARS (US20210182837), describing ([0003] a blockchain is a decentralized, distributed and digital ledger that is used to record transactions across many computers, blocks hold batches of valid transactions that are hashed and encoded into a data structure. [0023] A node in this context typically is a cluster of computing, communications, and storage elements. In one embodiment, the core 100c comprises overlay network nodes, may comprise a set of nodes distinct from the CDN and dedicated to the core operations. [0106] In blockchain systems such as described above, typically each UTXO references a public key or an address with an associated public key that is used to unlock (spend) the UTXO. This requires a separate public key for each address. Because each public key is associated with a unique private key, client services needs to maintain a unique private key for each address representing, for example, a wallet. [0116] A blockchain is an append-only immutable chain of data blocks, wherein the presence of a transaction recorded within a block, and a block within the chain, are verifiable via cryptographic hashes. [0118] A wallet is a collection of private-public key pairs and reference to unspent transaction outputs, which are "stored value," and that are used to create transactions, proxies requests between external entities and a core network of computing nodes that support the blockchain, and that process the corresponding responses. [0120] As described above, an Unspent Transaction Output (UTXO) is an output from a finalized transaction that contains some value and that is associated with an address. UXTOs can be passed as an input (spent) to a transaction that is created by a wallet holding the associated private key. A UXTO can only be spent once. [0123] A ledger service (sometimes referred to as "ledger services") is a distributed system that processes transactions and maintain a core ledger. The core ledger is the system of record maintained by the ledger service utilizing the blockchain technology described herein. The core ledger is a distributed system that processes transactions and creates the blockchain. [0124] A payment network is a network that combines wallet services and the blockchain core ledger (ledger service). Wallet services receives client transactions, routes the transactions to a wallet processor (e.g., a WP), applies the necessary payment logic, and then forwards valid transactions to the ledger services. Ledger services, in turn, receives transactions from the wallet services, validates, processes, and records them onto the blockchain-based ledger. Processed transactions, consisting of the original legacy transaction and its corresponding blockchain transaction from ledger services, may be stored in a storage services for long-term persistence. However SEARS is also silent about “software stack to provide a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, each fabric node having a respective address and being configured to communicate with other fabric nodes to manage a plurality of content object parts representing a digital content stored in the overlay network, the content object parts configured to be processed to produce the digital content for output at a client of the overlay network;” as required by amended claim 1.

Independent claim 12 is a computer program product claim with similar features as claim 1.
Independent claim 22 is a method claim with similar features as in claim 1.

As best understood, claim 1 describes a system comprising memory device and processors, and the claim 12 disclosing a non-transitory computer-readable medium storing program code to be executed by one or more processors, describe structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 12 and 22 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 12 and 22 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claim 1, and independent claims 12 and 22 with similar features, are allowed for the above reasons.
Dependent claims 2-7, 9-11, 13-21 and 23-20 being dependent on independent claims 1, 12 and 22, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sears et al. (US20210182837), describing High performance distributed system of record with delegated transaction signing, discloses [0003] a blockchain is a decentralized, distributed and digital ledger that is used to record transactions across many computers so that the record cannot be altered retroactively without the alteration of all subsequent blocks and the collusion of the network. In a typical blockchain, blocks hold batches of valid transactions that are hashed and encoded into a data structure. [0023]  A node (sometimes referred to as a "computing node") in this context typically is a cluster of computing, communications, and storage elements. In one embodiment, the core 100c comprises overlay network nodes, although this is not a requirement, as the core 100c may comprise a set of nodes distinct from the CDN and dedicated to the core operations. [0106] In blockchain systems such as described above, typically each UTXO references a public key or an address with an associated public key that is used to unlock (spend) the UTXO. This requires a separate public key for each address. Because each public key is associated with a unique private key, client services needs to maintain a unique private key for each address representing, for example, a wallet. [0116] A blockchain is an append-only immutable chain of data blocks, wherein the presence of a transaction recorded within a block, and a block within the chain, are verifiable via cryptographic hashes. A block is a collection of transactions. It contains a cryptographic hash linking it to a previous block, forming a chain. [0118] A wallet is a collection of private-public key pairs and reference to unspent transaction outputs, which are "stored value," and that are used to create transactions. A "wallet service" typically is a software entity that securely maintains a collection of wallets, proxies requests between external entities and a core network of computing nodes that support the blockchain, and that process the corresponding responses. [0119] A wallet service may utilize a multiple wallet processor (WP) or equivalent processing function. [0120] As described above, an Unspent Transaction Output (UTXO) is an output from a finalized transaction that contains some value and that is associated with an address. UXTOs can be passed as an input (spent) to a transaction that is created by a wallet holding the associated private key. A UXTO can only be spent once. [0121] An acquirer is an institution where a bank account is held. An acquirer typically operates legacy infrastructure that is responsible for authorizing payment requests. This infrastructure is sometimes referred to connection module for an acquirer or an operator. [0122] A administrative server is a service external to the payment network that provides one or more services, such as clearing, operator and merchant bank processes, regulatory compliance, and the like. [0123] A ledger service (sometimes referred to as "ledger services") is a distributed system that processes transactions and maintain a core ledger. The core ledger is the system of record maintained by the ledger service utilizing the blockchain technology described herein. The core ledger is a distributed system that processes transactions and creates the blockchain. [0124] A payment network is a network that combines wallet services and the blockchain core ledger (ledger service). Wallet services receives client transactions, routes the transactions to a wallet processor (e.g., a WP), applies the necessary payment logic, and then forwards valid transactions to the ledger services. Ledger services, in turn, receives transactions from the wallet services, validates, processes, and records them onto the blockchain-based ledger. Processed transactions, consisting of the original legacy transaction and its corresponding blockchain transaction from ledger services, may be stored in a storage services for long-term persistence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413